DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 5/10/21 has been accepted and entered. Accordingly, claims 1-3, 6, 7, and 10-12 are amended. Claims 1-12 are currently pending in the application. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application Publication No. DE 102010030208 A1 to Mueller (Mueller) (translation attached)
With respect to claims 11-12, Mueller discloses a control unit for a driver assistance system of a vehicle having automated transverse guidance and/or automated longitudinal guidance (¶5 “driver assistance system”), comprising: 
a control unit (¶5 “driver assistance system”) operatively configured to: 
determine and store first reference data in regard to a first forward travel of the vehicle, wherein the first reference data include a first reference trajectory of the vehicle for the first forward travel from an initial position (beginning of dashed line at top of FIG. 6; 31, FIG. 5) to a first end position (end vehicle store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; ¶ 50 “undo several vehicles one after the other, especially if, for example, parking has been carried out in several trains”; 16, 51-54); 
detect that the vehicle begins a new, second forward travel at an intermediate position situated between the initial position and the first end position on the first reference trajectory (start point 41, FIG. 6 on dashed line; FIG. 5, after reversing, ¶54 “the last movement the driver made can be reversed . . . avoid a collision, it is also possible in this case, for example, for the previously covered trajectory 31 to be shifted in parallel . . . second trajectory 37”); 
determine second reference data in regard to the second forward travel of the vehicle, wherein the second reference data include a second reference trajectory of the vehicle for the second forward travel starting from the intermediate position (with respect to FIG. 5, second reference trajectory uses second shifted reference trajectory, shifted in parallel to first reference trajectory (¶ 54) recorded by the vehicle (¶¶ 20, 16, 51-54) wherein the process can be repeated any number of times via shunting train (¶ 56 “by changing the trajectory, parking can also be adapted and, for example, in a subsequent shunting train, the vehicle can be better parked in perpendicular parking space 1” at any suitable intermediate position; with respect to FIG. 6, second forward travel, after arriving at exemplary intermediate position 41 using previous recorded movement (¶¶ 20, 16, 51-54), i.e., ¶57 “In order to repeat the parking process, it is now possible to undo the last vehicle . . . The undoing preferably ends at the point at which there is no further change in direction. This is characterized by an end point 41. Once the end point 41 has been reached, a parking maneuver in the perpendicular parking lot 1 can then be started again.”) and ending at a second end position, wherein the second end position is different from the first end position (i.e., optimized parking trajectory after restart does not result in the untenable first end position shown in FIG. 6, since a new optimized trajectory is calculated to enable to park the car entirely within the parking 
link1 the second reference data for the second reference trajectory for the second forward travel starting from the intermediate position and ending at the second end position to the first reference data for the first reference trajectory for the first forward travel from the initial position to the intermediate position in order to provide a coherent reference trajectory for an assisted travel ¶¶ 19-20 “shunting trains . . . last route traveled . . . store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; ¶ 50 “undo several vehicles one after the other, especially if, for example, parking has been carried out in several trains”); 16; 51-54 “second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 102010030208 A1 to Mueller (Mueller) (translation attached) in view of U.S. Patent Application Publication No. 2015/0203111 to Bonnet et al. (Bonnet). 
With respect to claims 1 and 10, Mueller discloses a control unit for a reversing assistance system of a vehicle (¶20 “reverse the path that was last covered”; ¶16 “vehicle is automatically stopped and the last distance covered is reversed”; ¶ 11 “it is also possible to carry out the driving maneuver not only when driving forwards but also when driving backwards . . . trajectory; ¶53 “parking in parallel lot 25 . . . either forwards along a first trajectory 27 or . . . backwards along second trajectory 29”), comprising: a control unit (¶5 “driver assistance system”) operatively configured to: 
determine and store first reference data in regard to a first forward travel of the vehicle, wherein the first reference data include a first reference trajectory of the vehicle for the first forward travel from an initial position (beginning of dashed line at top of FIG. 6; 31, FIG. 5) to a first end position (end vehicle position FIG. 6 with unparkable angle partially in parking spot; end vehicle position FIG. 5 with unparkable angle partially in parking spot) (all motions of vehicle are stored for further park assist, i.e., ¶¶ 19-20 “shunting trains . . . last route traveled . . . store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; ¶ 50 “undo several vehicles one after the other, especially if, for example, parking has been carried out in several trains”; 16, 51-54); 
detect that the vehicle begins a new, second forward travel at an intermediate position situated between the initial position and the first end position on the first reference trajectory (start point 41, FIG. 6 on dashed line; FIG. 5, after reversing, ¶54 “the last movement the driver made can be reversed . . . avoid a collision, it is also possible in this case, for example, for the previously covered trajectory 31 to be shifted in parallel . . . second trajectory 37”); 
determine second reference data in regard to the second forward travel of the vehicle, wherein the second reference data include a second reference trajectory of the vehicle for the second forward travel starting from the intermediate position (with respect to FIG. 5, second reference trajectory uses second shifted reference trajectory, shifted in parallel to first reference trajectory (¶ 54) recorded by the vehicle (¶¶ 20, 16, 51-54) wherein the process can be repeated any number of times via shunting train (¶ and ending at a second end position, wherein the second end position is different from the first end position (i.e., optimized parking trajectory after restart does not result in the untenable first end position shown in FIG. 6, since a new optimized trajectory is calculated to enable to park the car entirely within the parking space, ¶ 58 “when canceling an unsuccessful driving attempt, an optimized trajectory can be selected through the previously driven field”); and 
link2 the second reference data for the second reference trajectory for the second forward travel starting from the intermediate position and ending at the second end position to the first reference data for the first reference trajectory for the first forward travel from the initial position to the intermediate position in order to provide a coherent reference trajectory for an assisted travel ¶¶ 19-20 “shunting trains . . . last route traveled . . . store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; ¶ 50 “undo several vehicles one after the other, especially if, for example, parking has been carried out in several trains”); 16; 51-54 “second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”)
Mueller fails to overtly disclose the linked reference trajectory for the second forward travel starting from the intermediate position to the reference data for the reference trajectory for the first forward travel from the initial position to the intermediate position is used to provide a coherent reference reverse travel in a single embodiment since FIG. 5-6 only depict the first and second forward travel is used to park a vehicle by entering a perpendicular spot in forward travel. 
Bonnet, from the same field of endeavor, discloses a control unit for a reversing assistance system of a vehicle (¶¶ 42-45, FIG. 2) wherein the vehicle drives past a recognized parking space in order to maneuver in reverse into the parking space (¶¶ 35-36 “vehicle 1 is maneuvered backwards into a parking space 2 . . . parking space 2 is recognized while driving the vehicle 1 past the parking space 2”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use linked reference trajectories for the first and second forward travel to provide disclosed by Mueller to a coherent reference trajectory for an assisted reverse travel, i.e., parking in reverse rather than forward, as taught by Bonnet, in view of the combined teachings of Mueller and Bonnet since depending on the environment several forward and backward drive maneuvers may be required to avoid obstacles and park efficiently in a given space and depending on the desires of the user (i.e., Bonnet, ¶¶ 15-17). Bonnet also teaches reversing into a spot can facilitate a user exiting the vehicle prior to reverse park to accommodate tight parking spaces (¶¶ 44-45).  
In addition, Mueller, like Bonnet, at least suggests instead of entering by forward driving into a parking spot (i.e., Mueller, 1, FIG. 5-6), recognizing the parking spot, driving past the parking spot (i.e., Mueller ¶ 13 “the system simultaneously scans using suitable distance sensors to determine whether the vehicle is driving past a free parking space when driving through the parking rows”) and reversing into the parking spot (Bonnet, FIG. 1) (Bonnet, ¶¶ 35-36 “vehicle 1 is maneuvered backwards into a parking space 2 . . . parking space 2 is recognized while driving the vehicle 1 past the parking space 2”).  Mueller further suggest the previously stored and linked trajectories (i.e., ¶20) used for the vehicle park trajectory could be in forward or reverse (¶20 “reverse the path that was last covered”; ¶16 “vehicle is automatically stopped and the last distance covered is reversed”; ¶ 11 “it is also possible to carry out the driving maneuver not only when driving forwards but also when driving backwards . . . trajectory; ¶53 “parking in parallel lot 25 . . . either forwards along a first trajectory 27 or . . . backwards along second trajectory 29”). 
With respect to claim 4, Mueller in view of Bonnet disclose the control unit is further operatively configured to determine that the vehicle has been conveyed from the first end position to the intermediate position during a reverse travel (Mueller, ¶ 54 “When driving along the first trajectory 31, this would lead 
With respect to claim 5, Mueller in view of Bonnet disclose the control unit is further operatively configured to: determine a distance of a reference point of the vehicle from the intermediate position (i.e., distance of parallel shift); and take the distance as a basis for determining whether the vehicle is at the intermediate position at the beginning of the second forward travel (Mueller, ¶ 54 “When driving along the first trajectory 31, this would lead to the vehicle 35, which is reversing the last vehicle, colliding with the vehicle 33 which is leaving a parking space. In order to avoid a collision, it is also possible in this case, for example, for the previously covered trajectory 31 to be shifted in parallel. This is shown by a second trajectory 37. The second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”; ¶¶ 56-59)
With respect to claims 6-7, the combined teachings of Mueller and Bonnet disclose the control unit is further operatively configured to control a steering apparatus of the vehicle on the basis of the first reference data during a reverse travel of the vehicle in order to drive the vehicle to a reversing position on the reference trajectory between the initial position and the intermediate position after termination of the second forward travel (i.e., Mueller, after termination of second forward travel 37, cited above, driving past the detected parking spot 1 (i.e., Mueller ¶ 13 “the system simultaneously scans using suitable distance sensors to determine whether the vehicle is driving past a free parking space when driving through the parking rows”) and reversing into the parking spot (Bonnet, FIG. 1) (Bonnet, ¶¶ 35-36 “vehicle 1 is maneuvered backwards into a parking space 2 . . . parking space 2 is recognized while driving the vehicle 1 past the parking space 2”) using reference data of previously stored and linked trajectories (i.e., Mueller ¶20) which could be used to the vehicle park trajectory could be in forward or reverse (Mueller, ¶20 “reverse the path that was last covered”; ¶16 “vehicle is automatically stopped and the last distance 
With respect to claim 8, the combined teachings of Mueller and Bonnet disclose the control unit is further operatively configured to: take the reference data as a basis for determining a coverage area3 of the vehicle during the first and second forward travels and determine the reversing trajectory also on the basis of the coverage area of the vehicle (Mueller, ¶10 “detection of the direct surroundings of the vehicle within a predetermined distance”; ¶58 “optimized trajectory can be selected through previously driven field . . . not blocked by objects”; ¶9 “for example, turning, aligning parallel to an object, turning, parking or driving along a laterally limited lane and reversing the last route covered”; ¶12 “set the distance that is to be maintained from the object”; ¶ 24 “avoid the vehicle colliding with an object during the semi-automatic or automatic execution of a standard maneuver . . . object detected with the distance sensors . . . recalculation can be carried out in order to avoid a collision with the object”; ¶26 “vehicle is automatically stopped when it is recognized that the approach can lead to a collision with the object if the standard maneuver is continued”; ¶¶ 44-46 “If the vehicle parked in the perpendicular parking lot 1 begins to park, there is thus the risk of a collision with a vehicle moving on the lane 11 . . . undoing shown by arrow 17 . . the surroundings of the vehicle to be scanned with suitable sensors and for the scanning of the surroundings to detect that an object, for example a vehicle, is approaching and a continuation of the driving maneuver carried out leads to a collision with the approaching object. In this case, the reversal of the last move can be initiated automatically.”; ¶49 “avoid a collision with an object that is moving in the previously covered area . . . monitor the area already crossed during normal operation in order to decide as quickly as possible to undo the last move in the event of activation whether it is possible to reverse the vehicle without a collision . . . In addition to undoing only one vehicle, as shown here, it is also possible to undo several vehicles one after the other, especially if, for example, parking has been carried out in several trains”) (Bonnet, ¶ 1 “detecting objects in an environment of the vehicle and their respective relative positions with respect to the vehicle. A target position and a trajectory to the target position are 
With respect to claim 9, the combined teachings of Mueller and Bonnet disclose the reference data comprise: position information in regard to a multiplicity of positions on the reference trajectory; and orientation information in regard to an orientation of the vehicle at the multiplicity of positions (i.e., Mueller, FIG. 5 with trajectory segments 31, 37 that have a position and orientation, wherein an offset shift is implemented between a previous position at each segment, for example to avoid vehicle 33, i.e., ¶ 54 “In order to avoid a collision, it is also possible in this case, for example, for the previously covered trajectory 31 to be shifted in parallel. This is shown by a second trajectory 37. The second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”; ¶53 “shift the orientation of the vehicle in parallel”; ¶10 “can also be a change in orientation by any other angle”; ¶15-16 “the orientation of the vehicle is changed by essentially 180 . . . undoing the last route traveled . . . repeat a parking process . . . to correct the end position . . . undoing . . . only individual partial steps”; ¶25 “GPS information . . . means of localization”; ¶29 “changed orientation by a specified angle”; ¶40 “vehicle is moved along trajectory 5 until the vehicle is rotated by 90 degrees” such that the orientation is continually monitored on trajectory; claim 13 “vehicle has covered a predetermined maximum distance, has changed the orientation by a predetermined angle”) (Bonnet, ¶15 “In order to bring a vehicle into a target position along a determined trajectory, several changes in direction from forward drive and backward drive of the vehicle are often carried out during the parking process”) 


s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bonnet and further in view of U.S. Patent Application Publication No. 2018/0136666 to Max et al. (Max)
With respect to claim 2, Mueller in view of Bonnet disclose the control unit is further operatively configured to: 
store the first reference data and the second reference data in a memory unit (Mueller ¶¶ 5-6, 21, 29, 54, claim 2, claim 14; ¶¶ 19-20 “shunting trains . . . last route traveled . . . store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; ¶ 50 “undo several vehicles one after the other, especially if, for example, parking has been carried out in several trains”); and Mueller at least suggests overwriting previous reference data for subsequent reference data (Mueller, ¶20 “store the last actions carried out . . . thus the corresponding path in memory”) but fails to explicitly disclose this feature. 
However, overwriting previously stored memory was well known in art at the time of effective filing. For example, Max, from the same field of endeavor, also stores current and recent trajectory data for determining future vehicle trajectories (¶92) including reversing into a parking spot (FIG. 3D-3F) (¶¶ 107-108 “a first trajectory T1 is driven on to drive into the parking space 20 coming from the direction of the first destination Z1. A second trajectory T2 is used to drive out of the parking space 20 . . . the trajectory database data are generated in such a manner that a common data structure is generated and stored for this region”) wherein reference data of previous trajectories can be overwritten of second travel trajectories (¶92, 94, 102, 111). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to overwrite the first reference data for the first reference trajectory for the first forward travel from the intermediate position to the first end position with the second reference data for the second reference trajectory for the second forward travel starting from the intermediate position in view of the combined teachings of Mueller, Bonnet and Max in order to accommodate limited memory and provide higher quality stored data that is currently required for a trajectory determination (i.e., Max ¶92 “the trajectory data with a more recent date and/or of higher quality, in particular of higher localization quality, are used, for example, while the other trajectory data are discarded”; ¶ 94 “Trajectory data can also be replaced, in which case more recent or higher-quality trajectory data are stored, for example, whereas the previously 
With respect to claim 3, Mueller in view of Bonnet and further in view of Max disclose the control unit is further operatively configured to: 
store reference data for a rated distance of a reference trajectory (Max, i.e., distance within common localization area T_00, Fig. 2) (¶92 “the trajectory database data for the common section T_00 are stored”); and 
overwrite the first reference data for the initial position with reference data for a present position of the vehicle if a distance of the reference trajectory reaches the rated distance (Max, ¶92 “the trajectory database data for the common section T_00 are stored . . . trajectory data . . . in particular of higher localization quality, are used, for example, while the other trajectory data are discarded”; ¶105 “two common sections T_00 which are interrupted by a different section in which the directions of the trajectories T1, T2 differ greatly from one another and the second trajectory T2 runs at a greater distance from the first trajectory T1 than allowed by the parameter of the width of the tolerance band TB. The common sections T_00 can be stored on the basis of a common data structure”) (Max, ¶¶ 101-102 “limits of a tolerance band TB, which runs parallel to the first trajectory T1 at a particular distance, are also indicated. Sections of the second trajectory T2 which are within the tolerance band TB are identified as common sections of the two trajectories T1, T2 . . . trajectories T1, T2 being stored and the other being discarded. For example, the trajectory T1, T2 captured last can be stored in this case”) 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of the newly formulated rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
Independent claims are argued in a unitary manner (Amend. 10-11). With respect to independent claims 1, 10 and 11-12, Applicant asserts the claims now recite “a control unit for a driver assistance multi-track parking maneuvers” wherein the tracks are the recited “reference trajectory”: 
Specifically, the  control unit is configured to determine the first reference data that include a first reference trajectory (i.e. a first track) of the vehicle for the first reference travel from an initial position  to a first end position and second reference data that include a second reference trajectory  (i.e. a second track) of the vehicle for the second reference travel starting from thePage 9 of 11 intermediate position and ending at a second end position. 
The control unit is further configured to "link the second reference data for the second reference trajectory for the second reference travel starting from the intermediate position and ending at the second end position to the first reference data for the first reference trajectory for the first reference travel from the initial position to the intermediate position in order to provide a coherent reference trajectory for an assisted renewed travel." By detecting when the vehicle begins the second reference travel at the intermediate position, the control unit is able to provide the coherent reference trajectory that includes the second track and a portion of the first track, such that assisted renewed travel can occur from the second end position to the initial position via the intermediate position. 
In contrast, Mueller and Bonnet disclose driver assistance systems that support a  driver in single-track parking maneuvers. More specifically, as shown in Figs. 4-6, Mueller discloses a driver assistance system for single-track parking maneuvers from an initial position to an end position. Similarly, Bonnet discloses a driver assistance system in which a vehicle 1 is maneuvered backwards into a parking space 2 (Fig. 1, ¶35). Bonnet allows the driver to choose between a trajectory 8 without a break point and a trajectory 12 having a break point 11 (¶¶ [0037]-[0038]). However, Mueller and Bonnet, alone or in combination, do not disclose or suggest the features of the multi-track parking maneuvers discussed above with respect to claim 11. Further, Max does not remedy the deficient teachings of Mueller and Bonnet. 
	(Amend. 9-10). 
	
However, Examiner disagrees with the assertion that Mueller only discloses driver assistance for “single track parking maneuvers”. It is assumed that “single track” in Applicants assertion refers to a single vehicle path being used to park a vehicle. Mueller explicitly teaches using multiple paths to park a vehicle. The terms “single track” parking maneuver and “multi-track” parking maneuver do not appear in the specification. For example, FIG. 5 of Mueller clearly shows multiple paths 31, 37 to park vehicle 35. See also ¶56 (“by changing the trajectory, parking can also be adapted and, for example, in a subsequent shunting train, the vehicle can be better parked in perpendicular parking space 1”)
In addition, the description of FIG. 6 clearly indicates that multiple tracks or paths are used to park the vehicle (i.e., ¶¶ 57-58 “Undoing an unsuccessful shunting move is shown by way of example in FIG. 6 . . . parking maneuver in the perpendicular parking lot 1 can then be started again . . . when canceling an unsuccessful driving attempt, an optimized trajectory can be selected through the previously 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition of “link . . . in order to provide a coherent reference trajectory for an assisted reverse travel” is provided in the specification. However examples include ¶ 9 “stored in connection
        with one another”. 
        2 No limiting definition of “link . . . in order to provide a coherent reference trajectory for an assisted reverse travel” is provided in the specification. However examples include ¶ 9 “stored in connection
        with one another”. 
        3 Spec. ¶ 44 “coverage area 204 therefore indicates . . . the area in which the vehicle can be driven . . . without collision”